                         Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 1 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                      SOUTHERN
DISTRICT OF NEW YORK In re Ex Parte
Application of Alesayi Beverage Company, Ltd,
pursuant to 28 U.S.C. § 1782 to Conduct Discovery
for Use in Foreign Proceedings                                                )
                                                                                      Civil Action No.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )
                                                                              )
                                                                              )
                              Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To: Bank of America, N.A., 150 Broadway, New York, NY 10038

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
See attached Exhibit A.


  Place: Baker Hostetler LLP, attn: Gonzalo S. Zeballos, 45                             Date and Time:
  Rockefeller Plaza, New York, NY 10111                                                 Within 20 days after service


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Alesayi Beverage Company, Ltd., who issues or requests this subpoena, are: Gonzalo S. Zeballos, Baker Hostetler
LLP, 45 Rockefeller Plaza, New York, NY 10111 gzeballos@bakerlaw.com 212-589-4656


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                         Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 2 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                          Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 3 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  ; or

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 for travel and $                                   for services, for a total of $ 0.00



          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                           Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 4 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
              Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 5 of 16




                                           EXHIBIT A

                                         DEFINITIONS

         1.      The word “document(s)” includes all “writings,” “recordings,” and “photographs,”

as those terms are defined in Rule 1001 of the Federal Rules of Evidence and should be construed

in the broadest sense permissible. Accordingly, “document(s)” includes, but is not limited to, all

written, printed, recorded or graphic matter, photographic matter, sound reproductions, or other

retrievable data (whether recorded, taped, or coded electrostatically, electromagnetically, optically

or otherwise on hard drive, diskette, compact disk, primary or backup tape, audio tape or video

tape) from whatever source derived and however and by whomever prepared, produced,

reproduced, disseminated or made.          Without limiting the generality of the foregoing,

“document(s)” includes the original and any non-identical copy and also every draft and proposed

draft of all correspondence, internal memoranda, notes of meetings, telegrams, telexes, facsimiles,

electronic mail, reports, transcripts or notes of telephone conversations, diaries, notebooks,

minutes, notes, tests, reports, analyses, studies, testimony, speeches, worksheets, maps, charts,

diagrams, computer printouts, and any other writings or documentary materials of any nature

whatsoever, whether or not divulged to other parties, together with any attachments thereto and

enclosures therewith. In addition, the word “document(s)” encompasses electronically stored

information (“ESI”) including but not limited to “email,” “voice mail,” “text messages,” digital

images and graphics, digital or analog audiotapes and files, and digital or analog videotapes and

files.

         2.      The word “person(s)” includes not only natural persons, but also firms,

partnerships, associations, corporations, subsidiaries, divisions, departments, joint ventures,

proprietorships, syndicates, trusts, groups, and organizations; federal, state, or local governments
             Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 6 of 16




or government agencies, offices, bureaus, departments, or entities; other legal, business or

government entities; and all subsidiaries, affiliates, divisions, departments, branches, and other

units thereof or any combination thereof.

        3.      As used herein, any reference to any “person” includes the present and former

officers, executives, partners, directors, trustees, employees, attorneys, agents, representatives, and

all other persons acting or purporting to act on behalf of the person and also its subsidiaries,

affiliates, divisions, and predecessors and successors in interest.

        4.      The term “you” and “your” refers to Bank of America, including but not limited to

any Affiliated Person and any predecessor or successor companies.

        5.      The term “Bank of America” refers to Bank of America, N.A., any parent or

subsidiary entity, any other entity owned (in whole or part) by or controlled by Bank of America

and/or its Affiliated Persons, and any predecessor or successor thereof.

        6.      The term “El Asayi” refers to El Asayi Beverage Company, Ltd., any parent or

subsidiary entity, and any predecessor or successor thereof.

        7.      The term “Affiliated Person” includes all employees, consultants, agents,

representatives, entities, subsidiaries, or parents.

                                          INSTRUCTIONS

        1.      Any document produced in response to this subpoena should be produced in full,

complete, and unedited form, together with all drafts and non-identical copies of each, and in

reasonably accessible electronic form, if practicable.

        2.      Whenever the information requested is not readily available in the form requested

but is available, or can more easily be made available in a different form, you may make the




                                                   2
            Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 7 of 16




information available in such different form, provided that the information requested is readily

intelligible in such different form made available by you.

       3.      Whenever a Request calls for ‘documents sufficient to’ provide certain information,

you may at your option respond, in lieu of producing documents, by a written statement of that

information verified by you or your representative.

       4.      Each Request should be construed so as to make the Request inclusive rather than

exclusive. Thus, for example, in addition to the rules of construction set forth in Local Civil Rule

26.3(d), words importing the masculine gender may be applied to females and vice versa.

       5.      If you object to a Request, state the legal and factual basis for the objection, describe

the information or documents that you propose to withhold pursuant to that objection, and fully

answer all portions of the Request not objected to.

       6.      If you refuse to respond to any Request, or any subpart thereof, on the ground of

privilege or attorney work product doctrine, provide the information specified in Local Civil Rule

26.2 in writing at the time of your response to these Requests.

       7.      Unless otherwise specified below, the relevant time period for the following

Requests is from February 1, 2019 to the December 31, 2019.

       8.      In accordance with Federal Rule of Civil Procedure 26(e), these Requests are to be

deemed continuing in nature, so as to require further and supplemental responses as you receive

or identify additional information or documents between the time of your response and the time of

trial in this case. If at any time you obtain information or knowledge that the response to any of

these Requests was not true and correct or was incomplete when given, you shall serve true and

correct responses to those Requests within 10 days following the date upon which such information

or knowledge was first obtained, but not later than the time of trial in this case.



                                                  3
      Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 8 of 16




                            DOCUMENT REQUESTS

   You are hereby requested to produce the following:

1. All documents identifying the holder of Bank of America account number 325111401011.

2. All documents regarding any transactions from or to Bank of America account number
   325111401011 from February 19, 2019 through May 19, 2019.

3. All documents regarding any transactions from or to Bank of America account number
   325111401011 from Links19.com.

4. All documents regarding any transactions from or to Bank of America account number
   325111401011 from El Asayi.




                                          4
                         Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 9 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                      SOUTHERN
DISTRICT OF NEW YORK In re Ex Parte
Application of Alesayi Beverage Company, Ltd,
pursuant to 28 U.S.C. § 1782 to Conduct Discovery for
Use in Foreign Proceedings                                                    )
                                                                                      Civil Action No.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )
                                                                              )
                                                                              )
                              Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To: JPMorgan Chase Bank, N.A., 345 Park Avenue, New York, NY 10154

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
See attached Exhibit A.


  Place: Baker Hostetler LLP, attn: Gonzalo S. Zeballos, 45                             Date and Time:
  Rockefeller Plaza, New York, NY 10111                                                 Within 20 days after service


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Alesayi Beverage Company, Ltd., who issues or requests this subpoena, are: Gonzalo S. Zeballos, Baker Hostetler
LLP, 45 Rockefeller Plaza, New York, NY 10111 gzeballos@bakerlaw.com 212-589-4656


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                        Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 10 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                         Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 11 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  ; or

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 for travel and $                                   for services, for a total of $ 0.00



          I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                          Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 12 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
              Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 13 of 16




                                           EXHIBIT A

                                         DEFINITIONS

         1.      The word “document(s)” includes all “writings,” “recordings,” and “photographs,”

as those terms are defined in Rule 1001 of the Federal Rules of Evidence and should be construed

in the broadest sense permissible. Accordingly, “document(s)” includes, but is not limited to, all

written, printed, recorded or graphic matter, photographic matter, sound reproductions, or other

retrievable data (whether recorded, taped, or coded electrostatically, electromagnetically, optically

or otherwise on hard drive, diskette, compact disk, primary or backup tape, audio tape or video

tape) from whatever source derived and however and by whomever prepared, produced,

reproduced, disseminated or made.          Without limiting the generality of the foregoing,

“document(s)” includes the original and any non-identical copy and also every draft and proposed

draft of all correspondence, internal memoranda, notes of meetings, telegrams, telexes, facsimiles,

electronic mail, reports, transcripts or notes of telephone conversations, diaries, notebooks,

minutes, notes, tests, reports, analyses, studies, testimony, speeches, worksheets, maps, charts,

diagrams, computer printouts, and any other writings or documentary materials of any nature

whatsoever, whether or not divulged to other parties, together with any attachments thereto and

enclosures therewith. In addition, the word “document(s)” encompasses electronically stored

information (“ESI”) including but not limited to “email,” “voice mail,” “text messages,” digital

images and graphics, digital or analog audiotapes and files, and digital or analog videotapes and

files.

         2.      The word “person(s)” includes not only natural persons, but also firms,

partnerships, associations, corporations, subsidiaries, divisions, departments, joint ventures,

proprietorships, syndicates, trusts, groups, and organizations; federal, state, or local governments
             Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 14 of 16




or government agencies, offices, bureaus, departments, or entities; other legal, business or

government entities; and all subsidiaries, affiliates, divisions, departments, branches, and other

units thereof or any combination thereof.

        3.      As used herein, any reference to any “person” includes the present and former

officers, executives, partners, directors, trustees, employees, attorneys, agents, representatives, and

all other persons acting or purporting to act on behalf of the person and also its subsidiaries,

affiliates, divisions, and predecessors and successors in interest.

        4.      The term “you” and “your” refers to JP Morgan, including but not limited to any

Affiliated Person and any predecessor or successor companies.

        5.      The term “JP Morgan” refers to JPMorgan Chase Bank, N.A., any parent or

subsidiary entity, any other entity owned (in whole or part) by or controlled by JP Morgan and/or

its Affiliated Persons, and any predecessor or successor thereof.

        6.      The term “El Asayi” refers to El Asayi Beverage Company, Ltd., any parent or

subsidiary entity, and any predecessor or successor thereof.

        7.      The term “Affiliated Person” includes all employees, consultants, agents,

representatives, entities, subsidiaries, or parents.

                                          INSTRUCTIONS

        1.      Any document produced in response to this subpoena should be produced in full,

complete, and unedited form, together with all drafts and non-identical copies of each, and in

reasonably accessible electronic form, if practicable.

        2.      Whenever the information requested is not readily available in the form requested

but is available, or can more easily be made available in a different form, you may make the




                                                   2
            Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 15 of 16




information available in such different form, provided that the information requested is readily

intelligible in such different form made available by you.

       3.      Whenever a Request calls for ‘documents sufficient to’ provide certain information,

you may at your option respond, in lieu of producing documents, by a written statement of that

information verified by you or your representative.

       4.      Each Request should be construed so as to make the Request inclusive rather than

exclusive. Thus, for example, in addition to the rules of construction set forth in Local Civil Rule

26.3(d), words importing the masculine gender may be applied to females and vice versa.

       5.      If you object to a Request, state the legal and factual basis for the objection, describe

the information or documents that you propose to withhold pursuant to that objection, and fully

answer all portions of the Request not objected to.

       6.      If you refuse to respond to any Request, or any subpart thereof, on the ground of

privilege or attorney work product doctrine, provide the information specified in Local Civil Rule

26.2 in writing at the time of your response to these Requests.

       7.      Unless otherwise specified below, the relevant time period for the following

Requests is from February 1, 2019 to December 31, 2019.

       8.      In accordance with Federal Rule of Civil Procedure 26(e), these Requests are to be

deemed continuing in nature, so as to require further and supplemental responses as you receive

or identify additional information or documents between the time of your response and the time of

trial in this case. If at any time you obtain information or knowledge that the response to any of

these Requests was not true and correct or was incomplete when given, you shall serve true and

correct responses to those Requests within 10 days following the date upon which such information

or knowledge was first obtained, but not later than the time of trial in this case.



                                                  3
      Case 1:21-mc-00372 Document 1-2 Filed 03/25/21 Page 16 of 16




                            DOCUMENT REQUESTS

   You are hereby requested to produce the following:

1. All documents identifying the holder of JPMorgan Chase account number 371328086.

2. All documents regarding any transactions from or to JPMorgan Chase account number
   371328086 from February 15, 2019 to May 19, 2019.

3. All documents regarding any transactions from or to JPMorgan Chase account number
   371328086 from Links-19.com.

4. All documents regarding any transactions from or to JPMorgan Chase account number
   371328086 from El Asayi.




                                          4
